Hill, C. J.
1. Under the act establishing the city court of Jeffersonville, . the defendant in criminal cases is given the right to seven peremptory challenges, and the State to five (Acts 1905, p. 248). Where in the trial of a criminal case in that court the defendant exercised this right and challenged peremptorily seven of the jurors, but the State chal- • lenged peremptorily only three jurors, there was no error in the judgment of the court in refusing to allow the defendant the two peremptory challenges which had been waived by the State. The contention that the defendant was entitled to the peremptory challenges which the State had not used, in addition to the seven allowed to him by law, is utterly without merit.
'2. No other error of law is - complained of, and the verdict was fully authorized by the evidence. Judgment affirmed.